Herbert, J.,
dissenting. I would affirm the judgment of the Court of Appeals. Hageman v. Cleveland Trust Co. (1974), 41 Ohio App. 2d 160.
P. Brown, J., concurs in the foregoing dissenting opinion.
(Appendix 1)
Pertinent portions of the trust agreement read:

“Article 11

“Rights Reserved by the Settlor “I reserve the right:
*183“(1) To add other properties to the trust estate, by conveyance, transfer or delivery to the trustee, but only with its consent, to be treated as part of the trust estate as herein provided.
“(2) At any time or times during my life to revoke the settlement hereby evidenced', either in whole or in part, as well as the right to modify in any respect the terms of such settlement. Any modification or revocation, however, shall be by written instrument, signed by me and delivered to the trustee. To whatever extent this settlement may be so revoked, the trustee shall thereupon surrender and deliver to me such portion or all of said policies of insurance and/or such portion or all of such other property as may be the subject of such revocation; conditioned, however, upon my repaying any advances made by the trustee and satisfactorily indemnifying it against any liabilities incurred by it in the execution of this trust.

“Article III


“Disposition During Settlor’s Lifetime

“1. The trustee shall pay the entire net income derived from the trust estate to me or for my benefit at least quarterly so long as I shall live. The trustee shall also pay and deliver to me or for my benefit such amounts of the principal of the trust estate as I may from time to time request in writing. Notwithstanding the foregoing provisions of this paragraph, during any periods in which I am unable, in the sole opinion of the trustee, to manage my financial affairs with reasonable competence, the trustee may, in its discretion, pay directly to me or for my benefit only such part or all of the net income and, if in the trustee’s sole opinion the net income is insufficient, such part or all of the principal of the trust estate as it may from time to time deem necessary or proper to provide suitably for my maintenance, support, health, comfort and enjoyment; and any undistributed income shall be added to the principal of the trust estate at such time or times as the trustee shall deem advisable.
“2. The trustee shall also have power and authority to make advances to me pending accumulation of income or disposition of any part of principal, and for such advances shall have a lien upon the trust estate.

“Article IV


“Disposition of Trust Estate upon Settlor’s Death

“Upon my death, the trustee shall make the following disposition of the trust estate as augmented by any property added thereto under my last will, less any payments made under the provisions of Article I hereof.
“1. As soon as practical after my decease, the trustee shall pay the sum of * * * $1,000.00 to Deaconess Evangelical Hospital, 4229 Pearl Road, Cleveland, Ohio, for the use of its medicai library.
“2. During my lifetime I pledged the sum of * * * $10,000.00 to St. Peter’s United Church of Christ in Amherst, Ohio, for the purpose of *184erecting a chapel dedicated to the memory of my father, August Hageman, and his family. If said pledge shall not have been paid at the time of my decease and if the said chapel shall have been completed to the satisfaction of F. Marion Koppenhafer and the trustee, or to the sole satisfaction of the trustee if the said F. Marion Koppenhafer shall not survive me, within one * * * year of the date of my decease, then this pledge or the balance thereof shall be paid by the trustee from the trust estate; otherwise the same shall lapse and become a part of my trust estate to be held and administered as hereinafter set forth.
“3. Commencing at my death and if my friend and companion, F. Marion Koppenhafer, shall survive me, the trustee shall pay to or apply for the benefit of F. Marion Koppenhafer the sum of * * * $100.00 per month during her lifetime. In addition, the trustee shall pay to or apply for the benefit of said F. Marion Koppenhafer such sums as the trustee shall deem necessary to provide for her health and adequate medical care. As a guide to the trustee in the exercise of its discretion, it is my desire that such expenditures for health and adequate medical care be for expenses of an extraordinary nature, including by way of example rather than exclusion, hospital or nursing home care and surgical care. In addition, the trustee shall pay to F. Marion Koppenhafer such amount or amounts as she may in writing request of the trustee to enable her to travel as she may choose, but not to exceed * * * $2,000.00 in any one * * * year, such right to be non-eumulative from year to year. The receipt of F. Marion Koppenhafer for sums so requested shall be a full and complete discharge and acquittance of the trustee with respect to such disbursement.
“4. I own two * * * improved parcels of real estate in the city of Lorain, Lorain County, Ohio, one * * * known as 1106 Ninth Street in said city and the other known as 1102 Ninth Street in said city. I have established a library on the first floor of 1102 Ninth Street and the second floor [a]partment of said dwelling is now occupied by F. Marion Koppenhafer. Upon my decease the trustee shall hold' such real estate, library and the contents of the dwellings as a part of the trust estate to be administered as follows:
“A. The trustee shall cause all books which are located in the dwelling at 1106 Ninth Street to be moved and properly housed on the first floor of 1102 Ninth Street, the expenses of such moving and housing to be paid from the trust estate.
“B. F. Marion Koppenhafer shall have the right to live and reside in the said apartment at 1102 Ninth Street, rent free, so long as she lives. During such time she shall be custodian of the library on the first floor of said dwelling and shall be in complete charge thereof, and the trustee may look to her to assume and carry out such responsibility and shall not be responsible for her acts as such custodian. My brother, Howard C. Hageman, my nephew, Dwight Conrad Hageman, my niece, Nancy Green and their children shall have the use of the library so long as it is maintained at 1102 Ninth Street.
*185“C. My brother, Howard C. Hageman, shall have the right to live and reside in the dwelling at 1106 Ninth Street, including the use of the household goods and furnishings located therein, rent free, so long as he shall live.
“D. So long as either F. Marion Koppenhafer or Howard C. Hageman shall live, the trustee shall cause to be maintained the respective dwellings in which each of them is hereinabove given the respective right to live and reside. Maintenance shall include payment of real estate taxes and assessments and premiums for insuring the dwellings, library and contents, as well as such expenditures as the trustee shall deem necessary to keep said dwellings comfortably habitable and in a reasonable state of repair.
“E. Either F. Marion Koppenhafer or Howard C. Hageman may by a writing delivered to the trustee at any time decline and terminate their respective rights of occupancy of the hereinabove set forth real estate. In such event, or if either should not survive me, or upon the death of either that do survive me, then the trustee shall hold the respective parcels of said real estate as a part of the trust estate free from the provisions with respect thereto of this paragraph 4.
“F. At the first to occur of the following: (a) my death predeceased by F. Marion Koppenhafer; (b) the death of F. Marion Koppenhafer, if she survives me; (c) the receipt by the trustee of the written declination of F. Marion Koppenhafer to act or to continue to act as custodian of the library at 1102 Ninth Street; or (d) the incapacity of F. Marion Koppenhafer to such an extent that she is not and will notan the judgment of the trustee be able to serve as custodian of said library, the trustee shall deliver all of the books in said library to such free public library in Lorain County or library maintained by an established educational institution in Lorain County as shall be designated by written instrument delivered to the trustee by my cousin, John Hummel, for such library to have and to hold for free public library and/or educational purposes. In the event that John Hummel shall not be living at such time, or shall in the judgment of the trustee not be capable of making such choice then the trustee shall choose the public library or educational institution to receive such books. The public library or educational institution so chosen is hereinafter referred to as the ‘selected library.’ Upon delivery of the said books to the ‘selected library’ the trustee shall be discharged from all responsibility with respect to such books.
“It is my wish and desire that in the choice of the ‘selected library’ that consideration be given to the willingness of the public library or educational institution to accept said books and to designate the same as the Katharine L. Hageman Memorial Library, the availability of suitable space to house the same, and the library needs of the community or educational institution.
“5. The trustee shall pay from the net income from the trust estate such amounts at such times as shall be required to meet the obligations *186hereinbefore set forth in paragraph 4 of this instrument. So long as F. Marion Koppenhafer shall continue as custodian of my library the trustee shall accumulate any income not expended for such obligations and add the same to the principal of the trust estate. Upon the happening of one of the events set forth in subparagraph 4F of this instrument so that my library is delivered to the ‘selected library,’ the trustee shall pay the balance of the net income after providing for the remaining obligations set forth in paragraph 4, to the ‘selected library’; and, after the death of F. Marion Koppenhafer and Howard C. Hageman or his declination as set forth in subparagraph 4E, or upon my death, if neither of them should survive me, the entire net income of the trust estate shall be paid to the ‘selected library’ in perpetuity to be expended for free public library and/or educational library purposes.
“It is my wish and desire that the income received by the ‘selected library’ from the trustee hereunder be used for the care and maintenance of my said library and to purchase additional books for free public and/or educational use. In addition, it is my wish and desire that so much of such trust income as the governing board of the ‘selected library’ may deem proper shall be used to provide suitable housing for the said library and additions thereto. It is my further desire that my brother, Howard C. Hageman, my nephew, Dwight Conrad Hageman, my niece, Nancy Green, and their children be given the generous use of the books from my library by the ‘selected library.’
“6. In the event that the ‘selected library,’ as it then exists, should cease to provide free public library and/or educational library services, then I direct the trustee to pay the net trust income to such institution in Lorain County as the trustee shall then determine to be providing free public library services and/or an educational library.”
(Appendix 2)
Pertinent portions of the will read:
“Item II. I give and bequeath all my personal clothing and jewelry to my friend and companion, F. Marion Koppenhafer.
“Item III. I give, devise and bequeath all the residue of my property, of whatsoever character and wheresoever situate, to the Cleveland Trust Company, of Cleveland, Ohio, as trustee under a certain trust agreement which I have heretofore entered into with the said the Cleveland Trust Company, as trustee, under date of the 11th day of June, 1969, to be held, managed and disposed of in accordance with the terms and provisions of said trust agreement as the same may exist at the time of my death.”